Case: 13-51066      Document: 00512729302         Page: 1    Date Filed: 08/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 13-51066                             FILED
                                                                         August 11, 2014
                                                                          Lyle W. Cayce
JOSHUA ADAM CONLAN,                                                            Clerk

                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA; JUDGE ANDREW AUSTIN; ELIZABETH
COTTINGHAM; DANIEL CASTILLO; RICHARD DURBIN; JOSEPH H. GAY, JR.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CV-641


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Joshua Adam Conlan, federal prisoner # 81084-280, seeks authorization
to appeal in forma pauperis (IFP) from the dismissal of his civil action. Conlan
sued several defendants and asserted various improper actions arising from
his arrest, detention, and federal prosecution for interstate stalking. The
district court denied Conlan leave to appeal IFP and certified that the appeal
was not in good faith. See FED. R. APP. P. 24(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51066     Document: 00512729302     Page: 2   Date Filed: 08/11/2014


                                  No. 13-51066

      By moving in this court to appeal IFP, Conlan challenges the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). His IFP request “must be directed
solely to the trial court’s reasons for the certification decision,” id., and our
inquiry “is limited to whether the appeal involves ‘legal points arguable on
their merits (and therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (citation omitted). We may dismiss the appeal “when it is
apparent that an appeal would be meritless.” Baugh, 117 F.3d at 202 & n.24;
see 5TH CIR. RULE 42.2.
      Conlan says in a single curt and conclusional paragraph that he thinks
the district court’s ruling was wrong. The rest of his application concerns only
his financial condition.     Conlan’s bare assertions do not identify any
nonfrivolous issue for appeal. See Beavers v. Metropolitan Life Ins. Co., 566
F.3d 436, 439 (5th Cir. 2009) (concerning dismissal for failure to state a claim).
The motion for leave to appeal IFP is DENIED, and the appeal is DISMISSED
AS FRIVOLOUS. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. RULE 42.2




                                        2